                               Case 3:20-cv-00272-MMD-BNW Document 37 Filed 08/31/20 Page 1 of 3



          gr               1
                                RICHARD G. HILL, ESQ.
                           2    State Bar No. 596
                                RICHARD G. HILL, LTD.
                           3    652 Forest Street
                                Reno, Nevada 89509
                          4     (775) 348-0888
                                rhill@richardhillaw.com
                           5
                                Attorneys for Barbara Lynn Lloyd and Red Rock Hounds
                           6
                           7                               UNITED STATES DISTRICT COURT
                           8                                     DISTRICT OF NEVADA
                           9    THE CINCINNATI SPECIALTY
                                UNDERWRITERS INSURANCE COMPANY,
                         10
                                                    Plaintiff,
                         11                                                  Case No. 3:20-cv-0272-MMD-BNW
                                V.
                         12
                                RED ROCK HOUNDS, a Domestic Nonprofit
                         13     Cooperative Corporation Without Stock (81)
                                [sicJ; LYNN LLOYD, individually; and
                         14     TRACY TURNBOW (Interested Party),
                         15                         Defendants.
                         16
                                AND RELATED CLAIMS.
                         17
                         18               STATEMENT OF NON-OPPOSITION TO MOTION TO
                                      INTERVENE BY AMERICAN RELIABLE INSURANCE COMPANY
                         19
                         20                On August 27, 2020, AMERICAN RELIABLE INSURANCE COMPANY
                         21     ("ARIC") filed a motion to intervene (ECF #34). Defendants RED ROCK HOUNDS and
                         22     BARBARA LYNN LLOYD hereby state they have no opposition to ARIC's motion to
                         23     intervene being granted.
                         24
                         25     ///
                         26     ///
      LAW O F F I C E
                         27     ///
R I C H A R D G . HILL
  652 Forest Street
Reno, Nevada 89509
   (775) 348-0888
                         o q
                                ///
 Fax(775) 348-0858
                               Case 3:20-cv-00272-MMD-BNW Document 37 Filed 08/31/20 Page 2 of 3



                           1                        AFFIRMATION P u r s u a n t t o N R S 2 3 9 B . 0 3 0
                           2                The undersigned does hereby affirm that the preceding document does not

                           3    contain the social security n u m b ^ o f any person.
                          4                 DATED this      3 /        of August, 2020.

                           5                                                RICHABJ? G. HILL, LTD.
                           6
                           7
                                                                              [CHARB G. HILL, ESQ.
                           8                                                652 Forest Street
                                                                            Reno, Nevada 89509
                           9                                                Attorneys for Red Rock Hounds
                                                                            and Barbara Lynn Lloyd
                         10
                         11
                         12
                         13
                         14
                         15
                         16
                         17
                         18
                         19
                         20
                         21

                         22
                         23
                         24
                         25
                         26

      LAW O F F I C E
                         27
R I C H A R D G . HILL
  652 Foresl Street      q q
Reno, Nevada 89509
   (775) 348-0888
 Fax(775) 348-0858
                               Case 3:20-cv-00272-MMD-BNW Document 37 Filed 08/31/20 Page 3 of 3



                          1                                     CERTIFICATE O F SERVICE

                          2                 Pursuant to NRCP 5(b), I hereby certify that I am an employee of RICHARD G.

                          3     HILL, ESQ., and that on the            day of August, 2020,1 electronically filed the foregoing

                          4     Statement      of N o n - O p p o s i t i o n t o   Motion   to   Intervene by American

                          5     Reliable I n s u r a n c e C o m p a n y with the Clerk of the Court by using the ECF system

                          6     which will send a notice of electronic filing to the following:

                          7                 Griffith H. Hayes, Esq.
                                            Daniel B. Cantor, Esq.
                          8                 Litchfield Cavo LLP
                                            3993 Howard Hughes Parkway, Ste. 100
                          9                 Las Vegas, Nevada 89169
                                            Haves@LitchfieldCavo.com
                         10                 Cantor@LitchfieldCavo.com
                                            Attorneys f o r Plaintiff, CSU
                         11
                                            Curtis B. Coulter, Esq.
                         12                 Coulter Harsh Law
                                            403 Hill Street
                         13                 Reno, Nevada 89501
                                            Curtis@coulterharshlaw.com
                         14                 Attorney f o r Tracy Tumhoiv
                         15                 John C. Boyden, Esq.
                                            Erickson Thorpe & Swainston, Ltd.
                         16                 99 W. Arroyo Street
                                            PO Box 3559
                         17                 Reno, Nevada 89505
                                            1bovden@etsrenQ.com
                         18                 Attorney f o r Beehive Insurance Agency
                         19                 Alice K. Herbolsheimer, Esq.
                                            Lewis Brosbois Bisgaard & Smith, LLP
                         20                 5555 Kietzke Lane, Suite 200
                                            Reno, Nevada 89511
                         21                 alice.Herbolsheimer@lewisbrisbois.com
                                            Attorney f o r Certified Insurance Services, Inc.
                         22
                                            Prescott Jones, Esq.
                         23                 Emily K. Dotson, Esq.
                                            Resnick & Louis, P.C.
                         24                 8925 West Russell Road, Suite 220
                                            Las Vegas, Nevada 89148-2540
                         25                 Attorneys f o r Intervenor American Reliable Ins. Co.
                         26

      LAW OFFICE
                         27
R I C H A R D G . HILL
  652 Forest Street      <50
Reno, Nevada 89509
   (775) 348-0888
 Fax(776) 348-0856
